Gaynor, J.
(dissenting):
The relator was dismissed from his position as foreman in the department of highways in the borough of Queens by the president of that borough. He claims that his. dismissal was illegal in that he was not given the hearing on notice and upon stated charges required by section 21 of the civil service law. That section requires such a hearing to one “ who shall have served the term required by law in the volunteer fire department of any city, town or village'in the state, or who shall have been a member thereof at the time of the disbandment of such volunteer fire department ”. In ■his petition on which the writ was obtained the petitioner alleges that he is “ a veteran exempt volunteer fireman ” ; and this is all there is on the subject, except the further allegation that “his certificate as such veteran exempt was duly filed in the office of the Department of Highways of the City of New York on or about the 10th day *231of July, 1902 ”. It is insufficient; it is necessary that the facts prescribed by the statute should be specifically shown. A mere statement of a legal conclusion does not suffice; and the relator does not even do that much (People ex rel. Lawson v. Coler, 159 N. Y. 569; 40 App. Div. 65). The statement that the certificate was filed in the office of the Department of Highways is a useless one; and to call the paper filed a “ certificate as such veteran ” was only to state a conclusion. Moreover, no evidence was given to prove the allegation of veteranship. It, was not for the Borough President, the respondent, to take it for granted. The relator was claiming a privilege, and had to make it out.
The determination of the respondent should be confirmed.
Determination reversed, with costs, and relator reinstated, with costs. .